DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 19-22  and NSCLC in the reply filed on 11/12/2021 is acknowledged.
Claims 16-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Priority
	 The instant application was filed 06/09/2020 is a continuation of 14420053, filed 02/06/2015 ,which is a national stage entry of PCT/EP2013/066425 with an international filing date: 08/05/2013 and claims foreign priority to 12305975.0 , filed 08/06/2012.
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, EPO application 12305975.0 filed 8/6/2012 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
	New claims 19 has been added by amendment after the filing date of the application and recites,” A method for identifying a human patient having a solid cancer for an immunotherapy and treating the solid cancer in the human patient, the method comprising: (a) identifying a patient as a good responder to an immunotherapy by a process comprising: (i) obtaining a tumor sample from a human patient having a solid cancer; (ii) measuring in the tumor sample a first expression level of a first gene representative of human adaptive immune response and a second expression level of a second gene representative of human immunosuppressive response, wherein the gene representative of human adaptive immune response is CD8A and the gene representative of human immunosuppressive response is CD274; (iii) assessing the human patient's response to the immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii); and (iv) identifying whether the human patient is a good responder to the immunotherapy; and (b) applying the immunotherapy to the human patient, who is identified in step (iii) as a good responder to the immunotherapy.”
	New independent claim 21 has been added by amendment and recites, “A method for treating a solid tumor, the method comprising applying an immunotherapy to a human patient having a solid tumor, wherein the human patient is identified as a good 
	The response of 11/17/2020 asserts the amendments are not new matter and are supported by original claims 1, 8, 9, table on page 20 and page 21, lines 4-10.  These claims and pages appear to be identical to what is present in the foreign application.
	Claim 1 of the foreign application requires obtaining expression levels for one of several genes comparing to reference values and concluding the subjects has a good or bad adaptive immune response and a good or bad immunosuppressive response.  Thus claim 1 does not support the two genes, the breadth of assessing, identifying the patient is a good responder and applying an immunotherapy to the patient identified as a good responder.
	Claim 8 merely provides genes representative if adaptive immune response.  Claim 9 provides genes of immunosuppressive response.  Thus claims 8 and 9 do not support the two genes, the breadth of assessing, identifying the patient is a good 
	Table on page 20 of the instant application is on page 20 of the foreign application.  

    PNG
    media_image1.png
    543
    643
    media_image1.png
    Greyscale

The table merely generally supports that different expression patterns of different genes can identify the subject as a good responder or a bad responder to antitumoral agents.  This is of different scope, “(iii) assessing the human patient's response to an antitumoral treatment, which is an immunotherapy, based on the expression levels of CD8A and CD274 measured in step (ii); (iv) selecting an anti-
The cited portion of page 21 is also on page 19 of the foreign application states, “A score which is a composite of the classifications may also be calculated. For example a positive coefficient (e.g. +1) is allocated when expression level of the gene representative of the immune adaptive response is higher than the predetermined reference value and a negative coefficient (e.g. -1) is allocated when expression level of the gene representative of the immune adaptive response is lower than the predetermined reference -value. Conversely, a positive coefficient (e.g. +1) is allocated when expression level of the gene representative of the immunosupressive response is lower than the predetermined reference value and a negative coefficient (e.g. -1) is allocated when expression level of the gene representative of the immunosupressive response is higher than the predetermined reference value. “  
	This does not support, “(iii) assessing the human patient's response to an antitumoral treatment, which is an immunotherapy, based on the expression levels of CD8A and CD274 measured in step (ii); (iv) selecting an anti-cancer therapy for the human patient based on the antitumoral response assessed in step (iii); and (v) subjecting the human patient to the selected anti-cancer therapy” or “(iii) assessing the human patient's response to the immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii).”  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021  is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New claims 19 has been added by amendment after the filing date of the application and recites,” A method for identifying a human patient having a solid cancer for an immunotherapy and treating the solid cancer in the human patient, the method comprising: (a) identifying a patient as a good responder to an immunotherapy by a 
	New independent claim 21 has been added by amendment and recites, “A method for treating a solid tumor, the method comprising applying an immunotherapy to a human patient having a solid tumor, wherein the human patient is identified as a good responder to the immunotherapy by a process comprising: (i) obtaining a tumor sample from a human patient having a solid cancer; (ii) measuring in the tumor sample a first expression level of a first gene representative of human adaptive immune response and a second expression level of a second gene representative of human immunosuppressive response, wherein the gene representative of human adaptive immune response is CD8A and the gene representative of human immunosuppressive response is CD274; (iii) assessing the human patient's response to the immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii); and (iv) identifying the human patient as a good responder to the immunotherapy.”

	Originally filed claim 1  requires obtaining expression levels for one of several genes comparing to reference values and concluding the subjects has a good or bad adaptive immune response and a good or bad immunosuppressive response.  Thus claim 1 does not support the two genes, the breadth of assessing, identifying the patient is a good responder and applying an immunotherapy to the patient identified as a good responder.
	Claim 8 merely provides genes representative if adaptive immune response.  Claim 9 provides genes of immunosuppressive response.  Thus claims 8 and 9 do not support the two genes, the breadth of assessing, identifying the patient is a good responder and applying an immunotherapy to the patient identified as a good responder.
	Table on page 20 of the instant application  

    PNG
    media_image1.png
    543
    643
    media_image1.png
    Greyscale

The table  merely generally supports that different expression patterns of different genes can identify the subject as a good responder or a bad responder to 
The cited portion of page 21 application states, “A score which is a composite of the classifications may also be calculated. For example a positive coefficient (e.g. +1) is allocated when expression level of the gene representative of the immune adaptive response is higher than the predetermined reference value and a negative coefficient (e.g. -1) is allocated when expression level of the gene representative of the immune adaptive response is lower than the predetermined reference -value. Conversely, a positive coefficient (e.g. +1) is allocated when expression level of the gene representative of the immunosupressive response is lower than the predetermined reference value and a negative coefficient (e.g. -1) is allocated when expression level of the gene representative of the immunosupressive response is higher than the predetermined reference value. “  
	This does not support, “(iii) assessing the human patient's response to an antitumoral treatment, which is an immunotherapy, based on the expression levels of CD8A and CD274 measured in step (ii); (iv) selecting an anti-cancer therapy for the human patient based on the antitumoral response assessed in step (iii); and (v) subjecting the human patient to the selected anti-cancer therapy” or “(iii) assessing the 
Thus the instant claims do not adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 19-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704), Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297),   Sfanso (The prostate (2009) volume 1694-1703),  Ghebeh (BMC cancer (2008) volume 8:57 pages 1-12), Hamanishi (Proceedings National Academy of Sciences (2007) volume, 104, pages 3360-3365).
Thus the broadest reasonable interpretation of the claim is to detect the expression of CD8a and CD274 in a tumor sample, comparing to any other solid tumor and treating based on the expression pattern.  For example treating with PD-1 antibody or PD-L1 antibody if CD8a and CD274 (PDL-1) have increased expression in a tumor.
The art as exemplified below demonstrates that PD-1 antibodies and PD-L1 antibodies were known for the treatment of cancer.  Further the art recognizes that increased PD-L1 or PD1 suggests the microenvironment of the tumor is evading host immunity.  Further the art of record demonstrates CD8+ infiltrating T cells express either PD-1 or PD-L1 (CD274).
MPEP 2143.02 states:  Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
It is well established that tumors employ PD-1 and CTLA-4 inhibitory pathways to silence the immune system. Both these pathways are critical for physiological homeostasis. While PD-1 is broadly expressed on activated T cells and other hematopoietic cells CTLA-4 is expressed on activated T cells including regulatory T cells. PD-1 binds two ligands, PD-L1 (B7-H1)(CD274) and PD-L2 (B7-DC). Upregulation of PD-L1 occurs on a wide variety of human tumors suggesting that cancer cells coopt the PD-1/PD-L1 inhibitory pathway to evade the host immune response.  PD-L1 can also interact with B7.1, resulting in inhibition of T cell activation. Despite these similarities as  terminators of T-cell activation, the difference in regulatory roles of the PD-1 and CTLA-4 pathways has been recognized. CD4+CD25+Foxp3+ T cells (Tregs) play critical roles in the control of anti-tumor immune responses. Indeed, recent data 
Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704) teaches, “This  review focuses on recent advances in our understanding of one of the newer pathways in the B7:CD28 family, the pathway consisting of the programmed death 1 (PD-1; also known as CD279) receptor and its ligands, PD-L1 (B7-H1; CD274) and PD-L2 (B7-DC; CD273)”{ (pages 678, 1st column).  Keir teaches, “Programmed death 1 (PD-1) and its ligands, PD-L1 and PD-L2, deliver inhibitory signals that regulate the balance between T cell activation, tolerance, and immunopathology. Immune responses to foreign and self-antigens require specific and balanced responses to clear pathogens and tumors and yet maintain tolerance. Induction and maintenance of T cell tolerance requires PD-1, and its ligand PD-L1 on nonhematopoietic cells can limit effector T cell responses and protect tissues from immune-mediated tissue damage. The PD-1:PD-L pathway also has been usurped by microorganisms and tumors to attenuate antimicrobial or tumor immunity and facilitate chronic infection and tumor survival. The identification of B7-1 as an additional binding partner for PD-L1, together with the discovery of an inhibitory bidirectional interaction between PD-L1 and B7-1, reveals new ways the B7:CD28 family regulates T cell activation and tolerance. In this review, we discuss current understanding of the immunoregulatory functions of PD-1 and its ligands and their therapeutic potential.” (abstract)
Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297) teaches, “We indicate that PD-L1 on inherently immunogenic tumor cells confers a potent escaping mechanism from the host T cell immunity and raise a nd column).  Iwai teaches, “It was reported that CTLA-4 blockade in vivo led to suppression or even rejection of a number of potentially lethal transplanted tumors, in which the effectiveness apparently correlated with the inherent immunogenicity of the tumors (23). These results indicate that weak immune responses against the tumors can be converted into more potent ones effective for tumor suppression and rejection by inhibiting the effects of negative immunoreceptors. Because tumor cells per se rarely express the ligands for CTLA-4, CTLA-4 is suggested to restrict the activation and expansion of the potential effector cells by cross presentation of the tumor antigens via host B7 antigen presenting cells (24). Present results, on the other hand, indicate that PD-L1 expressed on tumor cells protects them from direct immune attack by the specific CTL at the effector level at least in vitro, and enhances the tumorigenicity in vivo. Although the results imply the tumor-protective effect of PD-L1 at the level of immune effector cells such as CTL in vivo, an additional possibility remains open that the PD-L1 inhibits the T cell priming by cross-presentation of tumor antigens as well, because PD-L1 also is expressed on antigen-presenting cells (5). In any event, present results suggest strongly that effective blockade of PD-1–PD-L interaction in vivo should provide a promising strategy of immunotherapy for selected tumors expressing PD-L.” (page 12297).
Sfanos teaches, “the majority of CD8þ T cells present within the prostate tumor microenvironment are phenotypically exhausted, therapeutic strategies which include blockade of PD-1 (e.g., using anti-PD-1 neutralizing mAbs) could potentially reverse this exhaustion and enhance therapeutic efficacy.” (page 1702, 1st column top)
nd column top)
Hamanishi teaches detection of PD-L1 and CD8 in ovarian tumor samples (figure 1).  Hamanishi teaches, “PD-Ls on tumor cells are found to suppress the effector function of CD8 T cells (25, 38).” (3363, 2nd column last paragraph). Hamanishi teaches, “Correlation between tumor PD-L1 expression and intraepithelial CD8 TIL count indicates that tumor PD-L1 expression is indeed relevant to host–tumor immunity and thus reflects patient outcome” (3364, 1st column 1st full paragraph). Hamanishi teaches, “Finally, current findings indicate that most ovarian cancers evade the host immune system and accelerate tumor growth by expressing PD-L1, suggesting that the PD-1/PD-L pathway may be a potential target for immunotherapy of ovarian cancer. Indeed, PD-1/PD-L blockade has been shown to facilitate tumor eradication in various experimental systems including Ab blockade of PD-1 or PD-L1, expression of the extracellular region of PD-1 by local gene therapy, and PD-1-deficient mice (27, 31, 38, 41). PD-1 blockade has also been shown to suppress tumor metastasis in melanoma and colon cancer cell lines in mice (42). The clinical efficacy of PD-1 blockers may appropriately be evaluated in ovarian cancer patients” (3364, 1st column).
Thus the art of Sfanos, Ghebeh, and Hamanishi suggest that C8+ infiltrating T-cells express PD-1 and/or PD-L1 in different cancers.  The art further recognizes the CD8a expressing cells in tumors are indicative of increased PD-1 and/or PD-L1 and thus immune suppression in the tumor.

With regards to claims 20 and 22, Keir  teaches, “PDL1 expression has been shown in situ on a wide variety of solid tumors including breast, lung, colon, ovarian, melanoma, bladder, liver, salivary, stomach, gliomas, thyroid, thymic epithelial, head, and neck (55, 123–131)..”(page 692, 2nd column, bottom)
Claims 20, 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704), Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297),   Sfanso (The prostate (2009) volume 1694-1703),  Ghebeh (BMC cancer (2008) volume 8:57 pages 1-12), Hamanishi (Proceedings National Academy of Sciences (2007) volume, 104,  as applied to claim 19-22 above, and further in view of Zhang (Cellular & Molecular Immunology (2010) 7, 389–395 ).
The art of Keir, Iwai,   Sfanso,  Ghebeh, Hamanishi teach increased PDL1 (CD274), CD8a and/or PD1 are detected relative to another solid cancer as likely to respond to immunotherapy and treating those likely to respond with an immunotherapy. Keir, Iwai,   Sfanso,  Ghebeh, Hamanishi teach numerous cancers including breast, lung, colon, ovarian, melanoma, bladder, liver, salivary, stomach, gliomas, thyroid, thymic epithelial, head, and neck (55, 123–131) (Kier, page 692, 2nd column, bottom)
Keir, Iwai,   Sfanso,  Ghebeh, Hamanishi do not specifically teach NSCLC.
However, Zhang teaches, “ Programmed death-1 (PD-1), an inhibitory receptor in the CD28 ‘superfamily’,4 and its ligand PD-L1 is reported to play an important role for CD81 T cell exhaustion (loss of function) during chronic viral infection.5 A blockade of the PD-1/PD-L pathway in vivo increases virus-specific CD81-T cell responses, enhances ‘per-cell’ function and decreases the viral load.5 Increasing evidence demonstrates that upregulation of the PD-1 inhibitory receptor mediates HIV-specific CD81 T-cell functional exhaustion and CD81 T cell is apoptosis-sensitive, resulting in an impairment of CD81 T cell’s ability to control virus replication.6–9 Involvement of the PD-1 pathway has also been shown during hepatitis B and C virus infection10–13 with PD-L1 expression demonstrated in situ on a wide variety of solid tumors including pancreas, lung, ovarian and bladder tumors.14–18 Studies relating PD-L1 expression on tumors to disease outcome show that PD-L1 expression strongly correlates with unfavorable prognosis in kidney, bladder, gastric and pancreatic cancer.16–18 Such nd column, bottom).
Zhang teaches, “With the following results, we provide direct evidence that PD-1 inhibitory receptors on tumor-infiltrating CD81 T cells are indeed involved in dysfunctional CD81 T-cell activity in patients with NSCLC” (page 393, 1st column, top)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain tumor cells, including NSCLC, and assessing those with increased PDL1 (CD274), CD8a and/or PD1 are detected relative to another solid cancer as likely to respond to immunotherapy and treating those likely to respond with an immunotherapy.   The artisan would be motivated to treat the subjects in which increased expression CD8A and  CD274,  relative to  other solid tumors is indicative of immune suppression (by PD-1 or PD-L1 expressed by CD8+ cells) in the tumor.  Further the art teaches anti-PDL1 and anti-PD1 antibodies have been shown to be efficacious  in the treatment of cancer in which PD1 or PD-L1 are overexpressed. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known makers associated with checkpoint inhibitors and treat where checkpoint inhibitors are suggested to be dysregulated.  
Summary
	No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634